Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/28/2022 have been fully considered but they are not persuasive. 

On pages 6-10, with respect to claim 1, Applicant alleges that Jetter does not disclose “a chamber wall in contact with and disposed about a portion of the circuit board.” Therefore, Applicant alleges that claim 1 is allowable under 102 over Jetter.
Applicant’s argument has been fully considered but is not persuasive.
It is noted that Applicant’s specification does not explicitly define what is meant by the phrase: “disposed about” as recited in claim 1.  
Therefore, the phrase “disposed about” is construed according to its plain ordinary meaning as interpreted by a person having ordinary skill in the art when read in light of the specification.
It is also noted that claim 11 includes the phrase “a sensor coupled to and disposed on the circuit board”.  
Thus, a person of ordinary skill would reasonably construe the phrase: “disposed about” to be equivalent to: “coupled to” or “disposed on” when read and interpreted in light of claim 11.
Furthermore, paragraph [0016] of Applicant’s specification, which refers to the chamber wall 148 of Fig. 2A, recites: “The one or more chamber walls may have a first end that abuts, is coupled to, or is integrally formed with one of the walls of the housing and a distal second end that abuts the circuit board.”
In view of the above, a person of ordinary skill would reasonably construe the phrase: “disposed about” to be equivalent to: “abuts” or “is coupled to” or “is integrally formed with” when read and interpreted in light of paragraph [0016] and the chamber wall 148 of Fig. 2A.
Accordingly, a person having ordinary skill in the art would reasonably construe the phrase: “disposed about” to be equivalent to: “coupled to” or “disposed on” or “abuts” or “is coupled to” or “is integrally formed with” when read and interpreted in light of claim 11, paragraph [0016], and the chamber wall 148 of Fig. 2A.

Applicant further alleges that the phrase “in contact with” represents an element which is separate and distinct from the element that is referred to in the phrase “disposed about.”  Applicant further alleges that a single teaching of the prior art cannot cover two distinct elements of a claim.  Therefore, Applicant alleges that Jetter’s wall cannot teach “a chamber wall in contact with and disposed about a portion of the circuit board” as recited in claim 1.
The Examiner respectfully submits that the phrases “in contact with” and “disposed about” are not structural elements of claim 1. Rather, the phrases “in contact with” and “disposed about” describe the relationship between the structural elements of the claimed chamber wall and the claimed circuit board.  It is respectfully submitted that Jetter’s wall is in contact with and is disposed about the circuit board. The Examiner respectfully submits that Jetter discloses theses limitations of claim 1.  See Jetter, Fig. 1B, annotated below.

    PNG
    media_image1.png
    555
    808
    media_image1.png
    Greyscale


As illustrated above, a person having ordinary skill in the art would reasonably construe Jetter’s chamber wall to be in contact with and disposed about the circuit board.  Therefore, the Examiner respectfully submits that Jetter anticipates a wall “a chamber wall in contact with and disposed about a portion of the circuit board” as recited in claim 1. Thus, Applicant’s argument is not persuasive.

On pages 6-10 of the response dated 11/28/2022, Applicant alleges that Jetter’s wall is not in contact with and disposed about the circuit board.  On page 8, Applicant maintains that “Examiners need to rely on a claim interpretation that is consistent with the core, inventive concept of the invention.”
As discussed above, Applicant’s specification does not explicitly define what is meant by the phrase: “disposed about” as recited in claim 1.  Furthermore, in the response dated 11/28/2022, Applicant does not explain or describe how the phrase “disposed about” should be construed, other than the assertion that Jetter’s structure is not consistent with the core, inventive concept of the claimed invention.  
The Examiner respectfully disagrees with Applicant’s allegation.  The phrase: “disposed about” is construed in light of claim 11, paragraph [0016], and the chamber wall 148 of Applicant’s Fig. 2C, which is equivalent to: “coupled to” or “disposed on” or “abuts” or “is coupled to” or “is integrally formed with.”  This is consistent with the core, inventive concept of the claimed invention.  As such, Applicant’s argument is not persuasive.

On pages 10-15, with respect to claims 1 and 11, Applicant alleges that Jetter’s wall does not teach “the chamber wall defines a chamber that seals the portion of the circuit board from the remaining portion of the circuit board.”  Applicant alleges that Jetter’s chamber wall does not seal a portion of the circuit board from the remaining portion of the circuit board.  On page 11, maintains that Jetter is silent as to whether the alleged first and second walls extend depth wise into and out of Fig 1B, and that the Office Action appears to be assuming that these walls extend along the full depth of the housing.  Applicant further alleges that in Jetter, air would also be able to pass from the alleged chamber into the adjoining area that includes the alleged remaining portion of the circuit board.  Therefore, Applicant alleges that claim 1 is allowable under 102 over Jetter.
Applicant’s argument has been fully considered but is not persuasive.
Paragraph [0037] of Applicant’s specification as originally filed recites: “For example, the one or more chamber side walls 148 may define a chamber 152 that seals a portion of the circuit board 124 (e.g., less than 50%, less than 30%, less than 20%, less than 10%, less than 5%) from a remaining portion of the circuit board 124….”
It is noted that the Examiner’s construction of Jetter does not necessarily assume that its walls extend along the full depth of the housing because Applicant describes that a seal is achieved for a portion of less than 5% of the circuit board.  
It is noted that Applicant’s specification does not explicitly define what is meant by the word: “seals” as recited in claim 1.  
Therefore, the word “seals” is construed according to its plain ordinary meaning as interpreted by a person having ordinary skill in the art when read in light of the specification.
Paragraph [0038] of Applicant’s specification as originally filed recites: “the secondary bottom wall and may seal off a portion of the circuit board from another portion of the circuit board. For example, the seal may be air tight and/or water tight.” (Emphasis added).
It is noted that claim 1 does not require the word “seals” to be hermetic or air tight or water tight because Applicant’s specification at paragraph [0038] defines that the seal may be air tight and/or water tight.  Therefore, the limitation of an air tight seal is not read into the claim because the word “seals” is not exclusively defined to be air tight.  As such, Applicant’s argument that Jetter’s wall is not air tight is not persuasive because the claimed term “seals,” when reasonably construed in light of Applicant’s specification, does not require an air tight seal.

It is noted that Jetter, Fig. 1B, illustrates the ambient air enters the chamber through the aperture and the arrows show the pathway for the air to flow.  Jetter does not include any arrows which shows the air going around its wall.  As such, a person having ordinary skill in the art would reasonably understand that the air does not go around Jetter’s wall. Therefore, Jetter teaches: “the chamber wall defines a chamber that seals the portion of the circuit board from the remaining portion of the circuit board” as recited in claim 1.

On pages 15-17, regarding claim 11, Applicant alleges that Jetter does not teach the temperature sensor being “disposed on the circuit board.”  Applicant further alleges that Jetter’s temperature sensor is not consistent with the core, inventive concept of the claimed invention.  Therefore, Applicant alleges that claim 11 is allowable under 102 over Jetter.
Applicant’s argument has been fully considered but is not persuasive.
It is noted that Applicant does not explain how the core, inventive concept of the claimed invention is different from Jetter. Furthermore, Applicant does not explain or point to any specific examples of what is meant by such core inventive concepts, other than the assertion that Jetter’s structure is not consistent with the core, inventive concept of the invention.  
The Examiner respectfully submits that Jetter discloses theses limitations of claim 11.
As discussed above with reference to claim 1, paragraphs [0008]-[0011] of Applicant’s specification as originally filed includes definitions of certain words and terms.  However, there is no definition for the phrase “disposed on.”  
Therefore, the phrase “disposed on” as recited in claim 11 is construed in accordance with its plain and ordinary meaning as how it would be reasonably be interpreted by a person having ordinary skill in the art when read in view of the specification.
The Examiner respectfully submits that a person having ordinary skill in the art would reasonably construe the phrase “disposed on” to mean either “directly disposed on” or “indirectly disposed on” when read in view of the specification.  
Jetter, [0008], recites: “a second temperature sensor that is disposed at a second position within the housing….” (Emphasis added).
As discussed above regarding claim 1, the phrase disposed at is reasonably construed to be equivalent to: “disposed about” or “coupled to” or “disposed on” or “abuts” or “is coupled to” or “is integrally formed with.”
Jetter, [0031], recites: ”Insulating material may be interposed between a second temperature sensor and a heat source. Insulating material comprises any substance or condition that increases heat transfer resistance between the second temperature sensor and the heat source. For example, the insulating material may be rubber, plastic, metal, a foam (such as polyurethane foam, styrofoam, and the like), or any other suitable material, many types of which are readily appreciated by those skilled in the art.” (Emphasis added).
A person of ordinary skill in the art would clearly understand that Jetter’s second temperature is disposed on insulating material which is disposed on the circuit board. 
Furthermore and independently, Jetter’s second temperature sensor is disposed on a wiring as illustrated in Fig. 1B, which is disposed on the circuit board.
Therefore, Jetter’s temperature sensor is disposed on the circuit board because the temperature sensor is disposed on a substrate which is disposed on the circuit board. As such, Applicant’s allegation that claim 11 is allowable under 102 over Jetter is not persuasive.

On pages 18-21, regarding claim 17, Applicant alleges that Jetter does not teach that the temperature sensor reads on: “wherein a first end of the pathway is defined by an activation member positioned within an aperture of an outer surface of the housing” as recited in claim 17.  Applicant further alleges that Jetter’s aperture is not consistent with the core, inventive concept of the claimed invention.  Therefore, Applicant alleges that claim 17 is allowable under 102 over Jetter.
Applicant’s argument has been fully considered but is not persuasive.
It is noted that Applicant does not explain or describe how the core, inventive concept of the claimed invention is different from Jetter.  Furthermore, Applicant does not explain or point to any specific examples of what is meant by such core inventive concepts, other than the assertion that Jetter’s structure is not consistent with the core, inventive concept of the invention.  
The Examiner respectfully submits that Jetter discloses theses limitations of claim 17.
It is noted that the word “aperture” is not defined in Applicant’s specification.
Therefore, the word “aperture” is construed according to its plain ordinary meaning as interpreted by a person having ordinary skill in the art when read in light of the specification.
According to dictionary.com, an aperture is defined as “an opening, as a hole, slit, crack, gap, etc.”  (dictionary.com, accessed on December 8, 2022).
In view of the plain meaning as defined by dictionary.com, a person of ordinary skill would reasonably understand that an “aperture” has three dimensions, which includes a depth, because a hole has a depth.  As illustrated in Fig. 2B of Jetter, the “aperture” is construed as the hole (or opening or gap or slit) which includes the outer surface of the housing and has a depth which extends to the second temperature sensor. Therefore, Jetter’s aperture defines a first end of the pathway for the ambient air to flow through.  The second temperature is positioned within the aperture. As such, Applicant’s allegation that claim 17 is allowable under 102 over Jetter is not persuasive.

On pages 20-21, regarding claim 17, Applicant alleges that Hefferman fails to teach or suggest “wherein a first end of the pathway is defined by an activation member positioned within an aperture of an outer surface of the housing” because Hefferman fails to teach the test switch is at “a first end of a pathway.” As such, Applicant alleges that claim 17 is allowable over Jetter in view of Hefferman under 103.
The Examiner respectfully disagrees with Applicant’s allegations.
It is noted that the 103 rejection of claim 17 relies on Jetter for teaching “a first end of the pathway is defined by 
In the event that it is later determined that Jetter’s sensor is not “an activation member,” Hefferman teaches an activation member is positioned within an aperture of an outer surface of the housing.  
Stated differently, the 103 rejection does not rely on Hefferman for teaching the activation member is positioned at “a first end of a pathway,” as alleged by Applicant.  
Hefferman, paragraph [0033], teaches the benefits of positioning an activation member within an aperture of an outer surface of the housing, namely to verify whether the sensor is receiving electrical power from a battery.  Therefore, it would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Jetter’s housing having an aperture and a first end of a pathway, with Hefferman’s activation member positioned within the aperture, in order to verify whether the sensor is receiving electrical power from a battery, as suggested by Hefferman at [0033].  Accordingly, claim 17 is properly rejected under 103 over Jetter in view of Hefferman. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7-8, 11, 15-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jetter et al. (US 2010/0128754, “Jetter”).

Regarding claim 1, Jetter anticipates An apparatus comprising: a housing (Fig. 1B, [0009], [0039]; the apparatus of Fig. 1B has a housing); 
a circuit board positioned within the housing (Fig. 1B, [0009], [0039]; the printed circuit board is positioned within the housing); 
a chamber wall in contact with and disposed about a portion of the circuit board (Fig. 1B, [0009], [0039]; a chamber wall is in contact with and is disposed about a portion of the printed circuit board.  Examiner’s note: see the Response to Arguments section below for additional clarity.), 
wherein the chamber wall defines a chamber that seals the portion of the circuit board from a remaining portion of the circuit board (Fig. 1B, [0009], [0039]; the chamber wall defines a chamber that seals a portion of the printed circuit board at the right edge of the board from a remaining portion of the printed circuit board); 
and a pathway that defines a fluid communication channel between the portion of the circuit board and an exterior of the housing (Fig. 1B, [0009], [0039]; the pathway defines a fluid channel between the portion of the printed circuit board and the ambient air is from the exterior of the housing).

Regarding claim 2, Jetter anticipates a sensor positioned in the chamber, wherein the sensor is operably coupled to the circuit board (Fig. 1B, [0009], [0039]; the temperature sensor is positioned in the chamber and is operably coupled to the printed circuit board).

Regarding claim 3, Jetter anticipates the sensor is an environmental sensor (Fig. 1B, [0009], [0039]; the temperature sensor is an environmental sensor).

Regarding claim 7, Jetter anticipates the chamber wall extends from the circuit board to the housing (Fig. 1B, [0009], [0039]; the chamber wall extends from the printed circuit board to the housing).

Regarding claim 8, Jetter anticipates at least a portion of the chamber wall is constructed of a flexible material (Fig. 1B, [0009], [0039], [0048]; the chamber wall is constructed of plastic which is a flexible material).

Regarding claim 11, Jetter anticipates An apparatus comprising: 
a housing comprising a plurality of walls defining a cavity (Fig. 1B, [0009], [0039]; the apparatus of Fig. 1B has a housing comprising a plurality of walls defining a cavity); 
a circuit board positioned within the cavity (Fig. 1B, [0009], [0039]; the printed circuit board is positioned within the cavity); 
a sensor coupled to and disposed on the circuit board (Fig. 1B, [0009], [0039]; the temperature sensor is coupled to and is disposed on the printed circuit board.  Examiner’s note: the claim does not require that the sensor is directly disposed on the circuit board); 
a chamber comprising at least one chamber wall in contact with a portion of the circuit board (Fig. 1B, [0009], [0039]; a chamber wall is in contact with a portion of the printed circuit board), 
wherein the at least one chamber wall seals the chamber and the portion of the circuit board from a remaining portion of the circuit board (Fig. 1B, [0009], [0039]; the chamber seals the chamber and the portion of the printed circuit board at the right edge of the board from a remaining portion of the printed circuit board)
and wherein the sensor is positioned within the chamber (Fig. 1B, [0009], [0039]; the temperature sensor is positioned in the chamber); 
and a pathway in fluid communication with the chamber and an exterior of the housing (Fig. 1B, [0009], [0039]; the pathway is in fluid communication with the chamber, and the ambient air is from the exterior of the housing).

Regarding claim 15, Jetter anticipates the sensor is an environmental sensor (Fig. 1B, [0009], [0039]; the temperature sensor is an environmental sensor).

Regarding claim 16, Jetter anticipates the at least one chamber wall extends from the circuit board to the housing (Fig. 1B, [0009], [0039]; the chamber wall extends from the printed circuit board to the housing).

Regarding claim 17, Jetter anticipates An apparatus comprising: a housing (Fig. 1B, [0009], [0039]; the apparatus of Fig. 1B has a housing); 
a circuit board positioned within the housing (Fig. 1B, [0009], [0039]; the printed circuit board is positioned within the housing); 
at least one chamber side wall abutting the circuit board and defining a chamber that seals a portion of the circuit board from a remaining portion of the circuit board (Fig. 1B, [0009], [0039]; a chamber side wall abuts with the printed circuit board and defines a chamber that seals a portion of the printed circuit board from a remaining portion of the printed circuit board); 
and a pathway defining a fluid communication channel between the portion of the circuit board and an exterior of the housing (Fig. 1B, [0009], [0039]; the pathway defines a fluid channel between the portion of the printed circuit board and the ambient air is from the exterior of the housing), 
wherein a first end of the pathway is defined by an activation member positioned within an aperture of an outer surface of the housing (Fig. 1B, [0009], [0039]; the aperture which includes the temperature sensor is an activation member which is positioned within the aperture of an outer surface of the housing).

Regarding claim 20, Jetter anticipates the at least one chamber side wall extends from the circuit board to the housing (Fig. 1B, [0009], [0039]; the chamber side wall extends from the printed circuit board to the housing).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Jetter as applied to claim 1 above, in view of Miyake (US 2002/0139649, “Miyake”).

Regarding claim 4, Jetter discloses the claimed invention as applied to claim 1, above.
Jetter does not disclose an aperture through the housing; an activation member positioned in the aperture along an outer surface of the housing; and an air gap between the activation member and the outer surface of the housing, the air gap defining a portion of the fluid communication channel.
Miyake discloses an aperture through the housing (Fig. 1, [0024]; an aperture is through the structural member 35);
an activation member positioned in the aperture along an outer surface of the housing (Fig. 1, [0024]; cover 6 and switch body 2 is an activation member positioned in the aperture along an outer surface of the structural member 35); 
and an air gap between the activation member and the outer surface of the housing, the air gap defining a portion of the fluid communication channel (Fig. 1, [0024]; an air gap near the springs 8 is between the cover 6 and switch body 2 and the outer surface of the structural member 35, the air gap defines a portion of the fluid communication channel).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus with Miyake’s activation member in order to enable the whole switch assembly with a connector plug to be mounted easily to the appropriate position on a wall single-handedly without using any tool, as suggested by Miyake at [0024].

Regarding claim 12, Jetter discloses the claimed invention as applied to claim 11, above.
Jetter does not disclose an activation member positioned along a first wall of the plurality of walls of the housing; and an air gap defined between an outer perimeter of the activation member and the first wall and comprising a first end of the pathway.
Miyake discloses an activation member positioned along a first wall of the plurality of walls of the housing (Fig. 1, [0024]; cover 6 and switch body 2 is an activation member positioned along a first wall of the plurality of walls of the structural member 35); 
and an air gap defined between an outer perimeter of the activation member and the first wall and comprising a first end of the pathway (. 1, [0024]; an air gap near the springs 8 is between an outer periphery of the cover 6 and switch body 2 and the outer surface of the structural member 35, the air gap comprising a first end of the pathway).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus with Miyake’s activation member in order to enable the whole switch assembly with a connector plug to be mounted easily to the appropriate position on a wall single-handedly without using any tool, as suggested by Miyake at [0024].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jetter in view of Miyake as applied to claim 4 above, in view of Hefferman (US 2016/0161298, “Hefferman”).

Regarding claim 5, Jetter in view of Miyake discloses the claimed invention as applied to claim 4, above.
Jetter does not disclose an activation switch positioned in the chamber and operably coupled to the circuit board, wherein the activation member is configured to engage the activation switch.
Miyake discloses an activation switch positioned in the chamber (Fig. 1, [0024]; switch body 2 is positioned in a chamber), 
wherein the activation member is configured to engage the activation switch (Fig. 1, [0024]; cover 6 is configured to engage the switch body 2).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus, as modified by Miyake, with Miyake’s activation member in order to enable the whole switch assembly with a connector plug to be mounted easily to the appropriate position on a wall single-handedly without using any tool, as suggested by Miyake at [0024].
Hefferman discloses an activation switch operably coupled to the circuit board (Fig. 2, [0033]; test button 180 is operably coupled to the circuit board 125).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus, as modified by Miyake, with Hefferman’s activation switch in order to verify whether the sensor is receiving electrical power from a battery, as suggested by Hefferman at [0033].

Claims 6, 13 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jetter as applied to claim 1 above (regarding claims 6 and 13), in view of Hefferman.  

Regarding claim 6, Jetter discloses the claimed invention as applied to claim 1, above.
Jetter does not disclose an activation member comprising a plurality of apertures positioned through a portion of the activation member, wherein the plurality of apertures define a portion of the fluid communication channel.
Hefferman discloses an activation member comprising a plurality of apertures positioned through a portion of the activation member (Fig. 2, [0033]; lid 101 is an activation member comprising a plurality of apertures 102 positioned through a portion of the lid 102), 
wherein the plurality of apertures define a portion of the fluid communication channel (Fig. 2, [0033]; the plurality of apertures 102 define a portion of the fluid communication channel).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus with Hefferman’s activation member in order to verify whether the sensor is receiving electrical power from a battery, as suggested by Hefferman at [0033].

Regarding claim 13, Jetter discloses the claimed invention as applied to claim 11, above.
Jetter does not disclose an activation member comprising: a head member comprising a plurality of apertures; and a shaft member extending from the head member into the cavity, wherein the plurality of apertures define a first end of the pathway.
Hefferman discloses an activation member comprising: a head member comprising a plurality of apertures (Fig. 2, [0033]; lid 101 is a head member of an activation member comprising a button 180 and a plurality of apertures 102 positioned through a portion of the lid 102); 
and a shaft member extending from the head member into the cavity, wherein the plurality of apertures define a first end of the pathway (Fig. 2, [0033]; a shaft member extends from the button 180 into the cavity, the plurality of apertures 102 define a first end of the pathway).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus with Hefferman’s activation member in order to verify whether the sensor is receiving electrical power from a battery, as suggested by Hefferman at [0033].

Regarding claim 18, Jetter discloses the claimed invention as applied to claim 17, above.
Jetter discloses a sensor positioned within the chamber (Fig. 1B, [0009], [0039]; the temperature sensor is positioned within the chamber.  Examiner’s note: the temperature sensor is also construed as an activation member in claim 17, however there is no inconsistency because claim 18 does not require that the sensor cannot also be an activation member.).
Jetter does not disclose and an activation switch positioned within the chamber, wherein the activation member is configured to engage the activation switch.
Hefferman discloses and an activation switch positioned within the chamber (Fig. 2, [0033]; switch 181 is an activation switch positioned within the chamber), 
wherein the activation member is configured to engage the activation switch (Fig. 2, [0033]; test button 180 is an activation member configured to engage the switch 181).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus with Hefferman’s activation member in order to verify whether the sensor is receiving electrical power from a battery, as suggested by Hefferman at [0033].

Claims 9, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Jetter as applied to claim 1 above, in view of Thompson (US 2009/0326355, “Thompson”). 

Regarding claim 9, Jetter discloses the claimed invention as applied to claim 1, above.
Jetter does not disclose a gasket positioned in the pathway between the circuit board and the housing.
Thompson discloses a gasket positioned in the pathway between the circuit board and the housing (Fig. 3, col. 7, lines 12-24; gasket 22 is positioned in a pathway between the printed circuit board 12 and the sensor housing 28).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus with Thompson’s gasket in order to provide an improved device for detecting air flow in HVAC applications over a wide range of temperatures, as suggested by Thompson at col. 3, lines 10-12.

Regarding claim 14, Jetter discloses the claimed invention as applied to claim 11, above.
Jetter does not disclose a gasket positioned along an inner surface of a first wall of the plurality of walls of the housing and in the pathway.
Thompson discloses a gasket positioned along an inner surface of a first wall of the plurality of walls of the housing and in the pathway (Fig. 3, col. 7, lines 12-24; gasket 22 is positioned along an inner surface of the walls that are formed by the chambers 30 and 32 in the pathway between the printed circuit board 12 and the sensor housing 28).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus with Thompson’s gasket in order to provide an improved device for detecting air flow in HVAC applications over a wide range of temperatures, as suggested by Thompson at col. 3, lines 10-12.

Regarding claim 19, Jetter discloses the claimed invention as applied to claim 17, above.
Jetter does not disclose a gasket abutting at least a portion of the activation member and positioned within the pathway.
Thompson discloses a gasket abutting at least a portion of the activation member and positioned within the pathway (Fig. 3, col. 7, lines 12-24; gasket 22 is positioned along a portion of the activation member and is in the pathway between the printed circuit board 12 and the sensor housing 28).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus with Thompson’s gasket in order to provide an improved device for detecting air flow in HVAC applications over a wide range of temperatures, as suggested by Thompson at col. 3, lines 10-12.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Jetter as applied to claim 1 above, in view of Brenneman et al. (US 2009/0326355, “Brenneman”). 

Regarding claim 10, Jetter discloses the claimed invention as applied to claim 1, above.
Jetter does not disclose a battery tray positioned within the housing, wherein the circuit board is coupled to the battery tray.
Brenneman discloses a battery tray positioned within the housing, wherein the circuit board is coupled to the battery tray (Fig. 12, [0057] battery tray 234 is positioned within the housing and is coupled to circuit board assembly 202).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus with Brenneman’s battery tray so as to provide power for the electronics within the instrument, including the circuitry on the circuit board assembly, as suggested by Brenneman at [0057].

In the event that a tribunal determines that Jetter does not disclose ”wherein a first end of the pathway is defined by an activation member positioned within an aperture of an outer surface of the housing,” claims 17-18 and 20 are alternately rejected under 35 U.S.C. 103 as being unpatentable over Jetter in view of Hefferman as applied to claim 17 above. 

Regarding claim 17, Jetter discloses An apparatus comprising: a housing (Fig. 1B, [0009], [0039]; the apparatus of Fig. 1B has a housing); 
a circuit board positioned within the housing (Fig. 1B, [0009], [0039]; the printed circuit board is positioned within the housing); 
at least one chamber side wall abutting the circuit board and defining a chamber that seals a portion of the circuit board from a remaining portion of the circuit board (Fig. 1B, [0009], [0039]; a chamber side wall abuts with the printed circuit board and defines a chamber that seals a portion of the printed circuit board from a remaining portion of the printed circuit board); 
and a pathway defining a fluid communication channel between the portion of the circuit board and an exterior of the housing (Fig. 1B, [0009], [0039]; the pathway defines a fluid channel between the portion of the printed circuit board and the ambient air is from the exterior of the housing), 
wherein a first end of the pathway is defined by an aperture of an outer surface of the housing (Fig. 1B, [0009], [0039]; the first end of the pathway is defined by an aperture of an outer surface of the housing).
In the event that a tribunal determines that Jetter does not disclose an activation member positioned within an aperture of an outer surface of the housing, Hefferman discloses this limitation (Fig. 2, [0033]; the test button 180 is an activation member positioned within an aperture of an outer surface of the housing).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus with Hefferman’s activation member in order to verify whether the sensor is receiving electrical power from a battery, as suggested by Hefferman at [0033].

Regarding claim 18, Jetter in view of Hefferman discloses the claimed invention as applied to claim 17, above.
Jetter discloses a sensor positioned within the chamber (Fig. 1B, [0009], [0039]; the temperature sensor is positioned within the chamber.  Examiner’s note: the temperature sensor is also construed as an activation member in claim 17, however there is no inconsistency because claim 18 does not require that the sensor cannot also be an activation member.).
Jetter does not disclose and an activation switch positioned within the chamber, wherein the activation member is configured to engage the activation switch.
Hefferman discloses and an activation switch positioned within the chamber (Fig. 2, [0033]; switch 181 is an activation switch positioned within the chamber), 
wherein the activation member is configured to engage the activation switch (Fig. 2, [0033]; test button 180 is an activation member configured to engage the switch 181).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus, as modified by Hefferman, with Hefferman’s activation member in order to verify whether the sensor is receiving electrical power from a battery, as suggested by Hefferman at [0033].

Regarding claim 20, Jetter in view of Hefferman discloses the claimed invention as applied to claim 17, above.
Jetter discloses the at least one chamber side wall extends from the circuit board to the housing (Fig. 1B, [0009], [0039]; the chamber side wall extends from the printed circuit board to the housing).

Claim 19 is alternately rejected under 35 U.S.C. 103 as being unpatentable over Jetter in view of Hefferman as applied to claim 17 above, in view of Thompson. 

Regarding claim 19, Jetter in view of Hefferman discloses the claimed invention as applied to claim 17, above.
Jetter does not disclose a gasket abutting at least a portion of the activation member and positioned within the pathway.
Thompson discloses a gasket abutting at least a portion of the activation member and positioned within the pathway (Fig. 3, col. 7, lines 12-24; gasket 22 is positioned along a portion of the activation member and is in the pathway between the printed circuit board 12 and the sensor housing 28).
It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Jetter’s apparatus, as modified by Hefferman, with Thompson’s gasket in order to provide an improved device for detecting air flow in HVAC applications over a wide range of temperatures, as suggested by Thompson at col. 3, lines 10-12.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847